Citation Nr: 0328632	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-02 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of frostbite to the left hand.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of frostbite to the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from November 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
frostbite residuals of both hands and assigned a 10 percent 
rating for each hand.  The veteran disagreed with the level 
of disability assigned. 


REMAND

In his May 2000 notice of disagreement with the rating 
decision on appeal, the veteran requested a higher evaluation 
of 20 percent for each hand.  In a May 2003 rating decision, 
the veteran was granted service connection for peripheral 
neuropathy of the hands, with an evaluation of 20 percent 
assigned for each hand.  Service connection was granted 
because it was shown that there was a reasonable probability 
that the veteran's peripheral neuropathy was caused by his 
frostbite of the hands.  Although this was evaluated as a 
separate disability, rather than as an increase in his 
current disability, it is possible that this may satisfy his 
appeal in that it represents an increase in the total 
disability to his hands beyond the 20 percent he was seeking 
for each hand.  He should be contacted and asked if the 
assignment of a separate evaluation for peripheral neuropathy 
satisfies his appeal with regard to an increased rating for 
his residuals of cold injury, or if he would like to continue 
his appeal for a higher initial evaluation.

In his March 2003 personal hearing, the veteran testified the 
he was getting payments from the Social Security 
Administration (SSA).  It is unclear from his testimony 
whether he is currently receiving disability benefits.  SSA 
should be contacted to verify his receipt of disability 
benefits, and if so, in the event that the veteran wishes to 
continue his appeal, the determination and any records relied 
on in making that determination should be associated with the 
claims file as these may be relevant to the veteran's claim 
for increased rating.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should ask the veteran if he is 
satisfied with his current disability 
evaluation for the residuals of cold 
injury to his hands, which now include a 
separate evaluation for peripheral 
neuropathy to the hands.  He should be 
provided the opportunity to withdraw his 
appeal for an increased initial 
evaluation, or tell the RO that he would 
like his appeal to continue.

3.  In the event that the veteran wishes 
to continue his appeal, the RO should 
contact the Social Security Administration 
(SSA) and verify that the veteran is in 
receipt of payments for disability.  If 
verified, the RO should obtain the 
determination of disability as well as any 
medical records relied on in making that 
determination.

4.  In the event that the veteran wishes 
to continue his appeal, the RO should 
readjudicate the claims for an evaluation 
in excess of 10 percent for residuals of 
cold injury to each hands, considering 
all the evidence added to the claims file 
since the May 2003 Supplemental Statement 
of the Case.  The possibility of staged 
ratings should be addressed.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found).  If this 
results in less than a full grant of the 
benefits sought on appeal, the RO should 
prepare another Supplemental Statement of 
the Case.  Thereafter, this case should 
be forwarded to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




